DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation Under - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

obtaining unit, determining unit, rendering unit, first determining module, first merging module, first determining submodule, second determining submodule, in claims 14-16.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11, and 13 is/are rejected under 35 U.S.C. 101 because, the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, recited limitation “storage medium” in claim 11, can be envisioned realized in transitory signal (e.g a carrier wave or signal), directed to signal per se [see, MPEP § 2106.03.I- II]. Besides being realized and envisioned as a signal per se, limitation “computer program product” in claim 13, is understood can further be envisioned as Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations [see, MPEP § 2106.03.I - II]. Both signal per se, and program/data/software per se are considered Non-statutory subject matter [see, MPEP § 2106.03.I - II].
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
 	Claims 1-2, 11-15, 17-18 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Ha et al (US 2015/0325041, hereinafter Ha).
 
           	Regarding claim 1, Ha discloses an illumination rendering method (title, abstract, ¶0045, claim 1 and dependents) comprising:
            obtaining a first picture at a target viewing angle from a virtual three-dimensional (3D) scene, the first picture comprising a virtual object to be subject to illumination rendering in the virtual 3D scene at the target viewing angle (An image processing method includes determining a number of virtual point light (VPL) samplings for each area of a current frame, applying VPLs sampled in a previous frame to the current frame, adjusting a result of the applying based on the determined number of VPL samplings, and rendering the current frame based on VPLs sampled in the current frame, abstract. Also see ¶0050, fig. 1.
The VPL density determiner 120 determines the number of VPL samplings used for each area of the current frame based on, for example, shape information on an object, a direction of the direct light source, a position of the direct light source, a viewpoint, and luminance information on the current frame, ¶0057.
Step 1210 requires obtainment of a current frame, fig. 12, ¶0108);
            determining a target virtual light source point set that performs illumination rendering on the virtual object in the first picture (step 1220, fig. 12,
In operation 1220, the image processing apparatus determines a number of VPL samplings for each area of the current frame. The image processing apparatus divides the current frame into areas based on a unit of, for example, a grid area, an object area, or a bounding box, and determines the number of VPL samplings for each area into which the current frame is divided. For example, the image processing apparatus may divide the current frame into a plurality of grid areas each having a regular or irregular shape, and determine the number of VPL samplings for each of the grid areas using an importance sampling scheme, ¶0109); and
            performing illumination rendering on the virtual object in the first picture by using the target virtual light source point set (steps 1230-1260, fig. 12, abstract).

Regarding claim 2, Ha discloses the method according to claim 1, wherein the determining a target virtual light source point set further comprises:
            determining an original virtual light source point set of each sub-picture in the first picture, the first picture comprising a plurality of sub-pictures (In operation 1220, the image processing apparatus determines a number of VPL samplings for each area of the current frame. The image processing apparatus divides the current frame into areas based on a unit of, for example, a grid area, an object area, or a bounding box, and determines the number of VPL samplings for each area into which the current frame is divided. For example, the image processing apparatus may divide the current frame into a plurality of grid areas each having a regular or irregular shape, and determine the number of VPL samplings for each of the grid areas using an importance sampling scheme, ¶0109); and
            merging the original virtual light source point sets of all the sub-pictures to obtain the target virtual light source point set, the target virtual light source point set comprising no repeated virtual light source points (The VPL sampler 130 may determine an entire VPL set for the current frame 500 by combining the VPLs of the previous frame projected onto the current frame 500 with an additionally sampled VPL, ¶0091.
The image processing apparatus may project the VPLs sampled in an image space of the previous frame onto the current frame based on, for example, any one or any combination of any two or more of a view matrix, a projection matrix, and a model matrix for each object, ¶0110.
The image processing apparatus may remove or maintain the VPLs projected from the previous frame onto the current frame, or additionally sample a new VPL in the current frame, based on the number of VPL samplings determined for each area. The image processing apparatus compares the number of VPL samplings determined for each of a plurality of areas in the current frame with the number of VPLs projected from the previous frame onto the plurality of areas in the current frame. Based on a result of the comparing, the image processing apparatus adjusts the number of VPLs sampled in the plurality of areas in the current frame by additionally sampling one or more new VPLs in an area in the current frame in which the number of VPLs projected from the previous frame is less than the number of VPL samplings determined for the area, and removing one or more existing VPLs from the area if the number of VPLs projected from the previous frame is greater than the number VPL samplings determined for the area, ¶0112).
Regarding claim 11, Ha discloses a storage medium, storing a computer program, the computer program, when run, performing the method according to claim 1 (¶0118-0119, claim 19).
Regarding claim 12, Ha discloses an electronic device, comprising a memory and a processor, the memory storing a computer program, and the processor being configured to perform the method according to claim 1 by using the computer program (¶0118-0119, claim 19, figs. 1, 12).
Regarding claim 13, Ha discloses a computer program product, the computer program product, when executed, being configured to perform the method according to claim 1 (¶0118-0119, claim 19, figs. 1, 12).

Regarding claim 14, Ha discloses an illumination rendering apparatus, comprising: 
an obtaining unit (processing devices in combination, ¶0117) configured to obtain a first picture at a target viewing angle from a virtual three-dimensional (3D) scene, the first picture comprising a virtual object to be subject to illumination rendering in the virtual 3D scene at the target viewing angle; 
a determining unit (processing devices in combination, ¶0117) configured to determine a target virtual light source point set that performs illumination rendering on the virtual object in the first picture; and 
a rendering unit (processing devices in combination, ¶0117) configured to perform illumination rendering on the virtual object in the first picture by using the target virtual light source point set.
Regarding rest of the claim 14, although wording is different, the material is considered substantively similar to that of claim 1 discussed above.

Regarding claim 15, Ha discloses the apparatus according to claim 14, wherein the determining unit further comprises: 
a first determining module configured to determine (processing devices in combination, ¶0117) an original virtual light source point set of each sub-picture in the first picture, the first picture comprising a plurality of sub-pictures; and 
a first merging module configured to merge (processing devices in combination, ¶0117) the original virtual light source point sets of all the sub-pictures to obtain the target virtual light source point set, the target virtual light source point set comprising no repeated virtual light source points.
Regarding rest of the claim 15, although wording is different, the material is considered substantively similar to that of claim 1 discussed above.

Regarding claim 17, Ha discloses a non-transitory non-volatile computer-readable storage medium, storing computer-readable instructions, the computer-readable instructions, when executed by one or more processors, causing the one or more processors to perform a method (¶0025, ¶0119, claim 19).
Regarding rest of the claim 17, although wording is different, the material is considered substantively similar to that of claim 1 discussed above.

Regarding claim 18, although wording is different, the material is considered substantively similar to that of claim 2 discussed above.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ha in view of Ceng (CN 104966312 B, Published on July 21st, 2017, English Translation attached).
 
Regarding claim 7, Ha discloses the method according to claim 1, wherein the performing illumination rendering on the virtual object in the first picture further comprises:
            obtaining a result of illuminating each pixel in the first picture by using the target virtual light source point set (The adjusting may include adjusting a luminance of the VPLs sampled in the current frame based on a luminance of the VPLs sampled in the previous frame, ¶0020.
For example, the number of VPL samplings may indicate the number of VPLs to be sampled in a pixel area or a pixel group area. A plurality of VPLs may be sampled in a single pixel area, and the pixel group area may be, for example, a bounding box area, a grid area, or an object area included in the current frame, ¶0056);
            obtaining an illumination map of the first picture, the illumination map recording an illumination value of each pixel in the first picture (The adjusting may include adjusting a luminance of the VPLs sampled in the current frame based on a luminance of the VPLs sampled in the previous frame, ¶0020.
For example, the number of VPL samplings may indicate the number of VPLs to be sampled in a pixel area or a pixel group area. A plurality of VPLs may be sampled in a single pixel area, and the pixel group area may be, for example, a bounding box area, a grid area, or an object area included in the current frame, ¶0056).
 Ha is not found disclosing explicitly the limitation of, superimposing the illumination map onto a color map of the first picture, to obtain a rendered first picture.
However, Ceng discloses, the UV coordinate values of high light map drawn according to calculated in advance is covered on the 3D model, and then the color value and model of high light map for mapping colour values are superimposed so as to finish the rendering process of a 3D model under the diffuse reflection illumination and highlight condition, obtaining the light-and-dark demarkation 3D model (page 7, ¶3 of the English Translation provided).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Ha to include the teaching of Ceng of superimposing the illumination map created in Ha onto a color map of the first frame, to obtain a rendered first picture, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would produce lighting effect on the rendered image in efficient manner.
 
Regarding claim 8, Ha in view of Ceng discloses the method according to claim 7, wherein the obtaining a result of illuminating each pixel in the first picture further comprises:
using each pixel in the first picture as a third pixel, and performing the following operations until an illumination result for each pixel in the first picture is determined:determining a first illumination value of each virtual light source point in the target virtual light source point set on the third pixel (Ha: The adjusting may include adjusting a luminance of the VPLs sampled in the current frame based on a luminance of the VPLs sampled in the previous frame, ¶0020.
For example, the number of VPL samplings may indicate the number of VPLs to be sampled in a pixel area or a pixel group area. A plurality of VPLs may be sampled in a single pixel area, and the pixel group area may be, for example, a bounding box area, a grid area, or an object area included in the current frame, ¶0056); and
adding the first illumination values of all the virtual light source points in the target virtual light source point set on the third pixel, to obtain the illumination result (Ha: The adjusting may include adjusting a luminance of the VPLs sampled in the current frame based on a luminance of the VPLs sampled in the previous frame, ¶0020.
For example, the number of VPL samplings may indicate the number of VPLs to be sampled in a pixel area or a pixel group area. A plurality of VPLs may be sampled in a single pixel area, and the pixel group area may be, for example, a bounding box area, a grid area, or an object area included in the current frame, ¶0056.
Also see Ceng, page 7, ¶3).

Allowable Subject Matter
Claims 3-6, 9-10, 16, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
The following is a statement of reasons for the indication of allowable subject matter:  
 
 	Regarding claim 3, none of the prior arts of record, either alone or in a reasonable combination, found disclosing the method according to claim 2, 
wherein the determining an original virtual light source point set further comprises:
            determining, for each sub-picture in the first picture, an associated pixel of each pixel in the sub-picture, to obtain an associated pixel set of the sub-picture (); and
determining first M pixels that appear most frequently in the associated pixel set as the original virtual light source point set of the sub-picture, wherein M is an integer greater than zero.

 Regarding claim 4, none of the prior arts of record, either alone or in a reasonable combination, found disclosing the method according to claim 3, 
wherein the determining an associated pixel of each pixel in the sub-picture further comprises: separately determining each pixel in the sub-picture as a first pixel, and performing the following operations: separately determining, in each of four directions about the first pixel, a pixel that is closest to the first pixel and has a depth value greater than a depth value of the first pixel as a second pixel, and determining a second pixel with a minimum depth value as an associated pixel of the first pixel; and
            merging the associated pixels of all the pixels in the sub-picture into the associated pixel set of the sub-picture, the associated pixel set comprising repeated pixels.
 
Regarding claim 5, none of the prior arts of record, either alone or in a reasonable combination, found disclosing the method according to claim 1, 
wherein the determining a target virtual light source point set that performs illumination rendering on the virtual object in the first picture comprises: determining an original virtual light source point set of each sub-picture in the first picture when a difference between a time at which the first picture is obtained and a time at which a (J-1)th processed picture is obtained is greater than or equal to a first threshold, the first picture comprising a plurality of sub-pictures, the first picture being a (J-1)th picture in a picture set, and J being an integer greater than 1; and
            merging the original virtual light source point sets of all the sub-pictures to obtain the target virtual light source point set, the target virtual light source point set comprising no repeated virtual light source points.

Regarding claim 9, none of the prior arts of record, either alone or in a reasonable combination, found disclosing the method according to claim 1, 
wherein the performing illumination rendering on the virtual object in the first picture further comprises:
            obtaining a target virtual light source point set of each processed picture before the first picture in a picture set;
            determining a second virtual light source point set of the first picture according to the target virtual light source point set of each picture in the picture set, the first picture being a last picture in the picture set;
            replacing N pixels in the second virtual light source point set of the first picture with N pixels in a first virtual light source point set of a processed picture in a previous frame of the first picture, and determining the second virtual light source point set that has undergone replacement as a first virtual light source point set of the first picture; and
            performing illumination rendering on the virtual object in the first picture by using the first virtual light source point set of the first picture.

Claims 16, 19 and 20 are objected for containing substantively similar allowable subject matter as in claims 3, 3 and 5 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619